Ciparick, J. (dissenting).
Because the trial judge in this case expressly conditioned defendant’s plea on the withdrawal of his constitutional speedy trial motion, his plea was inherently coercive in violation of our precedent and should be vacated. Therefore, I respectfully dissent.
I agree with the majority that People v White (32 NY2d 393 [1973]), People v Blakley (34 NY2d 311 [1974]) and People v Sutton (decided with People v Callahan, 80 NY2d 273 [1992]) are controlling here. In an effort to distinguish the pleas we vacated in those cases with the plea here, however, the majority places undue emphasis on the absence of any “attempts by [the] prosecutor[ ] to manipulate [the] plea bargaining so as to preclude judicial consideration of [defendant’s] constitutional speedy trial claim[ ]” (majority op at 218). In so doing, the majority misapprehends the centrality of our holdings in those cases: a plea must be vacated where it is conditioned on the withdrawal of a constitutional speedy trial claim. That the trial court—rather than the People—sought such condition before permitting defendant to plead guilty should not change the result.
Indeed, our decision in Blakley makes certain that our analysis should hinge on the special “nature of the [constitutional] speedy trial guarantee” (34 NY2d at 313). Critically, we explained that
“one of the purposes of the speedy trial guarantee is to prevent a defendant from being exposed to the hazard of a trial, after so great a lapse of time that the means of proving his innocence may not be within his reach—as, for instance, by the loss of witnesses or the dulling of memory” (id. at 314 [internal quotation marks omitted]).
Thus, in reversing the conviction in Blakley (and ultimately dismissing the indictment on the merits of the defendant’s motion), we observed that it was fundamentally unfair to “deprive the defendant of his right to appeal the adverse determination” of his constitutional speedy trial motion by insisting that he withdraw such motion before entering a guilty plea (id.).
It is true that it was the prosecutor in Blakley and not the court who insisted that the defendant withdraw his speedy trial *221motion. Unlike the majority, I do not see how that factor is in any way dispositive. Rather, our holding in Blakley is clearly rooted in protecting a defendant, faced with the prospect of a potentially untimely trial, from having to accept a plea offer conditioned on the relinquishment of a potentially meritorious constitutional speedy trial claim (see id. at 314-315). Whether a prosecutor or a trial judge conditions a plea upon such relinquishment should not alter a reviewing court’s inquiry. In either case, the plea should be vacated (see also Sutton, 80 NY2d at 282).
Our decision in White, which predates Blakley, further supports this position. In White, as the majority notes, the prosecutor offered the defendant a plea to a reduced count on the condition that he withdraw his speedy trial motion before the court had an opportunity to review the merits of the claim. In reversing the conviction (and ultimately dismissing the indictment on the merits of the defendant’s motion), we stressed that the prosecutor’s “maneuvering may only be characterized as unfair and over-reaching” and “[particularly highhanded” (32 NY2d at 400). What occurred in this case is no different. Is a trial court’s insistence that a defendant withdraw an undecided constitutional speedy trial motion before permitting a defendant to plea any less “unfair and over-reaching” or “highhanded”? The answer, of course, has to be “no.”
Nor can I agree with the majority’s seemingly alternative basis for affirming the judgment of conviction and sentence: that the trial court merely intended to inform defendant that “his pending writs and motions would not be decided” (majority op at 219) upon the entry of his guilty plea. That is not what the trial court said. The trial court, in no uncertain terms, stated: “I just want you to know that I will accept the plea, obviously, on the condition that [defendant] is withdrawing any and all motions that are outstanding before the Court.” In my view, there is a huge distinction between a motion or claim that goes undecided and is therefore abandoned by operation of law upon the entry of a guilty plea (see People v Rodriguez, 50 NY2d 553, 557 [1980]) and a court’s insistence that a defendant first withdraw all “his pending writs and motions” before the plea proceeding may ensue. While I agree with the majority that “we have repeatedly steered clear of ‘a uniform mandatory catechism of pleading defendants’ in favor of ‘broad discretions controlled by flexible standards’ ” (majority op at 219, quoting People v Nixon, 21 NY2d 338, 353-354 [1967]), the trial court could have *222explained much more explicitly that it would not have occasion to consider any of defendant’s outstanding motions—including his constitutional speedy trial motion—once he entered a plea of guilty.
Accordingly, I would vote to reverse the judgment of conviction and sentence, and remit to Supreme Court for further proceedings in accordance with this writing.
Judges Graffeo, Smith and Pigott concur with Judge Read; Judge Ciparick dissents and votes to reverse in a separate opinion in which Chief Judge Lippman and Judge Jones concur. Order affirmed.